23 N.Y.2d 852 (1969)
Long Island Rail Road Company, Respondent, and Metropolitan Commuter Transportation Authority, Intervenor-Respondent,
v.
Public Service Commission of the State of New York et al., Appellants.
Court of Appeals of the State of New York.
Argued November 27, 1968.
Decided January 9, 1969.
Kent H. Brown and George H. Kenny for Public Service Commission, appellant.
Charles Metz, Village Attorney, for Village of Rockville Centre, appellant.
Robert MacCrate, George S. Onken, Robert R. Prince, Richard H. Stokes and John L. Warden for respondent and intervenor-respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, without costs, on the opinion at the Appellate Division.